Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE 
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Pursuant to MPEP 606.01, the title has been changed to read: 
-- TECHNOLOGIES FOR ENFORCING COHERENCE ORDERING IN CONSUMER POLLING INTERACTIONS BY RECEIVING SNOOP REQUEST BY CONTROLLER  AND UPDATE VALUE OF CACHE LINE --

II. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: Claim 1: “…target computing device for enforcing coherence ordering in consumer polling interactions, the target computing device comprising: a network interface controller (NIC); one or more processors; and one or more data storage devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the target computing device to: transmit, by the NIC and subsequent to having received a network packet, one or more write requests to a data storage device of the one or more data storage devices, wherein each of the one or more write requests is usable to initiate the storage of at least a portion of a payload of the received network packet to the data storage device; obtain, by the NIC and subsequent to having transmitted a last write request of the one or more write requests, ownership of a flag cache line of a plurality of cache lines in a cache of the target computing device, wherein a value of the flag cache line indicates whether the network packet has been written to the data storage device; receive, by the NIC, a snoop request from a processor of the one or more processors; identify, by the NIC, whether the received snoop request corresponds to a read flag snoop request associated with an active request being processed by the NIC; hold, by the NIC and in response to having identified the received snoop request as the read flag snoop request, the received snoop request for delayed return; determine, by the NIC, whether each of the one or more write requests has returned successfully; update, by the NIC and subsequent to having determined that each of the one or more write requests has returned successfully, the value of the flag cache line to indicate the payload has been written to the data storage device; and issue, by the NIC and subsequent to having updated the value of the flag cache line, a response to the processor responding to the received snoop request.”
Claims 11 and 21 have similar limitations. 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. 
Wilerkson (US 10,073,775) teaches a NIC apparatus and method for triggered prefetching to improve I/O and producer-consumer workload cache efficiency.
 Bronson (US 9,323,676) teaches invention relates generally to a cache for a computer processor, and more specifically, to a cache including a non-data inclusive coherent (NIC) directory. 
McCrory (US 6,640,289) teaches the system such that when the I/O device requests a particular form of ownership of a cache line (i.e., shared or exclusive), the cache flag line ownership may be changed based on a predefined "affinity" for a different type of ownership.
Vasudevan (20010040911) teaches a NIC having a coherency engine to perform coherent transactions over the coherent interface including to snoop for writes on a system memory.
However, the sited prior art does not expressly teach in combination “a network interface controller (NIC); one or more processors; and one or more data storage devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the target computing device to: transmit, by the NIC and subsequent to having received a network packet, one or more write requests to a data storage device of the one or more data storage devices, wherein each of the one or more write requests is usable to initiate the storage of at least a portion of a payload of the received network packet to the data storage device; obtain, by the NIC and subsequent to having transmitted a last write request of the one or more write requests, ownership of a flag cache line of a plurality of cache lines in a cache of the target computing device, wherein a value of the flag cache line indicates whether the network packet has been written to the data storage device; receive, by the NIC, a snoop request from a processor of the one or more processors; identify, by the NIC, whether the received snoop request corresponds to a read flag snoop request associated with an active request being processed by the NIC; hold, by the NIC and in response to having identified the received snoop request as the read flag snoop request, the received snoop request for delayed return; determine, by the NIC, whether each of the one or more write requests has returned successfully; update, by the NIC and subsequent to having determined that each of the one or more write requests has returned successfully, the value of the flag cache line to indicate the payload has been written to the data storage device; and issue, by the NIC and subsequent to having updated the value of the flag cache line, a response to the processor responding to the received snoop request.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 

Primary Examiner, Art Unit 2184 
February 27, 2021